DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “38”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5 and 10-11 are objected to because of the following informalities:
In claim 5, line 3, “surrounding the through-holes” should read “surrounding the through-holes.”
In claim 10, line 1, “wherein flexible base portion” should read “wherein the flexible base portion”
In claim 11, line 2, “from the rigid portion” should read “from the rigid base portion”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al. (US 2014/0350485) in view of Goodman (US 2008/0243082).
Regarding claim 1, Sonderegger et al. discloses a method of manufacturing a medical device (see Fig. 1): forming a flexible base portion (“flexible disc 104” of Fig. 1-2); placing the flexible base portion (1) on a non-patient side of an adhesive patch (“adhesive patch or pad 106” of Fig. 1-2, see [0084], lines 8-13 and see Fig. 2 illustrating the flexible base portion being disposed on a non-patient facing side of the adhesive patch). Sonderegger et al. does not, however, teach the method comprising forming the flexible base portion to have a plurality of through-holes therethrough; with the through-holes in communication with the adhesive patch; dispensing an adhesive into the through-holes onto the adhesive patch and walls of the flexible base portion surrounding the through-holes; and curing the adhesive to form an adhesive plug mechanically bonding the flexible base portion to the adhesive patch.
In the same field of endeavor, Goodman teaches a method of manufacturing a medical device (see Fig. 1-2): forming a base portion (“base member 1” of Fig. 1) to have a plurality of through-holes (“application holes 11” of Fig. 1-2) therethrough (see Fig. 1-2 illustrating how the “holes 11” correspond to through-holes provided in the base portion); placing the base portion (1) on a non-patient side (“upper flexible member surface 14” of Fig. 1, see Fig. 1 illustrating the base portion disposed on the non-patient side) of an adhesive patch (“a flexible member 12” of Fig. 1-2) with the through-holes (11) in communication with the adhesive patch (12, see Fig. 1 and 1a illustrating the through-holes open to, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sonderegger et al. such that the method comprises forming the flexible base portion to have a plurality of through-holes therethrough, with the through-holes in communication with the adhesive patch; dispensing an adhesive into the through-holes onto the adhesive patch and walls of the flexible base portion surrounding the through-holes; and curing the adhesive as taught by Goodman. Such a modification further provides the formation of an adhesive plug mechanically bonding the flexible base portion to the adhesive patch. Such a modification is advantageous because it facilitates the formation of a composite structure between the flexible base portion and the adhesive patch (see [0107] of Goodman). 
Regarding claim 3, 
Regarding claim 4, Sonderegger et al. in view of Goodman teaches the method of claim 3. Sonderegger et al. further teaches wherein forming the flexible base portion (104) comprises injection molding the flexible base portion (104) onto a rigid base portion (“base 102” of Fig. 3-4, see [0088], lines 2-6 indicating how the flexible base portion may be more flexible than the rigid base portion which makes “base 102” correspond to the rigid base portion) in a second shot of a two-shot molding process (see [0088], lines 1-6 indicating how, “FIGS. 3 and 4 also illustrate first and second molded shots used in manufacturing base 102. The second molded shot (disc 104) may be of the same material as the first shot or may be of a different, more flexible material, which may include a silicone or thermoplastic elastomer, and thus, may be the flexible disc 104”).
Regarding claim 6, Sonderegger et al. discloses an on-body medical device (see Fig. 1), comprising: a flexible base portion (“flexible disc 104” of Fig. 1-2); an adhesive patch (“adhesive patch or pad 106” of Fig. 1-2), the flexible base portion (104) being disposed on a non-patient side of the adhesive patch (106, see [0084], lines 8-13 and see Fig. 2 illustrating the flexible base portion being disposed on a non-patient facing side of the adhesive patch). Sonderegger et al. does not, however, disclose the flexible base portion having one or more through-holes therein; with the through-holes in communication with the adhesive patch; and an adhesive plug cured in the one or more through-holes on the adhesive patch and walls of the flexible base portion laterally surrounding the one or more through-holes, the adhesive plug mechanically bonding the flexible base portion to the adhesive patch.
In the same field of endeavor, Goodman teaches an on-body medical device (see Fig. 1-2), comprising: a base portion (“base member 1” of Fig. 1) having one or more through-holes (“application holes 11” of Fig. 1-2) therein (see Fig. 1-2 illustrating how the “holes 11” correspond to through-holes provided in the base portion); an adhesive patch (“a flexible member 12” of Fig. 1-2), the base portion (1) being disposed on a non-patient side (“upper flexible member surface 14” of Fig. 1, see Fig. 1 illustrating the base portion disposed on the non-patient side) of the adhesive patch (12) with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible base portion of Sonderegger et al. such that the flexible base portion has one or more through-holes therein, with the through-holes in communication with the adhesive patch, and an adhesive plug cured in the one or more through-holes on the adhesive patch and walls of the flexible base portion laterally surrounding the one or more through-holes, the adhesive plug mechanically bonding the flexible base portion to the adhesive patch as taught by Goodman. Such a modification is advantageous because it facilitates the formation of a composite structure between the flexible base portion and the adhesive patch (see [0107] of Goodman). 
Regarding claim 8, Sonderegger et al. in view of Goodman teaches the device of claim 6. Sonderegger et al. further teaches wherein the flexible base portion (104) is molded onto a rigid base 
Regarding claim 10, Sonderegger et al. in view of Goodman teaches the device of claim 8. Sonderegger et al. further teaches wherein flexible base portion (104) is molded laterally to surround the rigid base portion (102, see Fig. 3-4 illustrating how the flexible base portion is molded laterally to surround the rigid base portion).
Regarding claim 11, Sonderegger et al. in view of Goodman teaches the device of claim 8. Sonderegger et al. further teaches the device comprising a cannula (“catheter 108” of Fig. 1-2) for delivery of a liquid medicament into a patient’s skin (see [0084], lines 8-13 and [0002]), the cannula (108) extending from the rigid portion (102) through a hole in the adhesive patch (106, see Fig. 2 illustrating how the cannula extends from the rigid portion through a hole in the adhesive patch).
Regarding claim 12, Sonderegger et al. in view of Goodman teaches the device of claim 6. Sonderegger et al. further teaches the device comprising a release liner (“adhesive backing 107” of Fig. 8, see [0092]).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al. (US 2014/0350485) in view of Goodman (US 2008/0243082) and Peters et al. (US 2011/0319830).
Regarding claim 2, Sonderegger et al. in view of Goodman teaches the method of claim 1. Neither Sonderegger et al. nor Goodman, however, teach wherein the flexible base portion comprises thermoplastic polyurethane.
Peters et al. teaches a method for manufacturing a medical device (“securement system 100” of Fig. 1): forming a flexible base portion (“retainer 120” of Fig. 1, see [0123], lines 1-3 indicating how the base portion is flexible); placing the flexible base portion on a non-patient side of an adhesive patch (“pad 110” of Fig. 1, see Fig. 1 illustrating the flexible base portion placed on the non-patient side of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible base portion of Sonderegger et al. in view of Goodman such that the flexible base portion comprises a thermoplastic polyurethane as taught by Peters et al. Such a modification would be advantageous because thermoplastic polyurethane corresponds to a durably, flexible material and a generally inert, non-toxic material (see [0124], lines 4-7).
Regarding claim 7, Sonderegger et al. in view of Goodman teaches the device of claim 6. Neither Sonderegger et al. nor Goodman, however, teach wherein the flexible base portion comprises thermoplastic polyurethane.
Peters et al. teaches an on-body medical device (“securement system 100” of Fig. 1): comprising a flexible base portion (“retainer 120” of Fig. 1, see [0123], lines 1-3 indicating how the base portion is flexible); an adhesive patch (“pad 110” of Fig. 1), the flexible base portion (120) being disposed on a non-patient side of the adhesive patch (110, see Fig. 1 illustrating the flexible base portion disposed on the non-patient side of the adhesive patch). Peters et al. further teaches wherein the flexible base portion (120) comprises thermoplastic polyurethane (see [0124], lines 4-15 indicating how the flexible base portion comprises, “plastics, polymers, or composites such as polypropylene, polyethylene, polycarbonate, polyvinylchloride, polyurethane, tetrafluoroethylene (e.g., TEFLON.RTM.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible base portion of Sonderegger et al. in view of Goodman such that the flexible base portion comprises a thermoplastic polyurethane as taught by Peters et al. Such a modification would be advantageous because thermoplastic polyurethane corresponds to a durably, flexible material and a generally inert, non-toxic material (see [0124], lines 4-7).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al. (US 2014/0350485) in view of Goodman (US 2008/0243082) and Stanley et al. (US 2017/0354805).
Regarding claim 5, Sonderegger et al. in view of Goodman teaches the method of claim 1. Neither Sonderegger et al. nor Goodman however teach wherein dispensing the adhesive comprises pico jetting the adhesive into the through-holes onto the adhesive patch and the walls of the flexible base portion surrounding the through-holes.
Stanley et al. teaches a method of dispensing an adhesive (“active agent 130” of Fig. 1, see [0053], lines 1-3 indicating how “Active agents may comprise active ingredients, carriers, chassis, emulsions, hydrogels, adhesives, process aides”) wherein dispensing the adhesive comprises pico jetting the adhesive (130, see [0045], lines 9-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sonderegger et al. in view of Goodman such that dispensing the adhesive comprises pico jetting the adhesive as taught by Stanley et al. Such a modification further provides wherein dispensing the adhesive comprises pico jetting the adhesive into the through-holes onto the adhesive patch and the walls of the flexible base portion surrounding the . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sonderegger et al. (US 2014/0350485) in view of Goodman (US 2008/0243082) and Brister et al. (US 2013/0267809).
Regarding claim 9, Sonderegger et al. in view of Goodman teaches the device of claim 8. Neither Sonderegger et al. nor Goodman, however, teach wherein the flexible base portion has a lower durometer than the rigid base portion.
Brister et al. teaches an on-body medical device (“transcutaneous analyte sensor system 10” of Fig. 1). Brister et al. further teaches that a higher durometer hardness material generally provides greater stability of the material (see [0280], lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Sonderegger et al. in view of Goodman such that the flexible base portion has a lower durometer than the rigid base portion in order to provide the rigid base portion with greater stability as taught by Brister et al. Such a modification would be advantageous because it would provide the rigid base portion with greater stability when compared against the flexible portion (see [0280], lines 31-35 of Brister et al.). Furthermore, Sonderegger et al. teaches that the material comprised by the flexible base portion may be different from and more flexible than the material comprised by the rigid base portion (see [0088] of Sonderegger et al.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783